PER CURIAM.
The court was clearly right in ordering a bill of particulars of the consideration referred to in the eighth subdivision of the answer. . The assignment, on its face, recited a consideration of one dollar. The defense, as stated in such subdivision of the answer, is that the consideration recited was not the real consideration, and the real consideration was not sufficient and valid in law to support the making or delivery of the instrument, and that such instrument was and is therefore void. The plaintiff is entitled to know what actual consideration there was for the assignment which made it void. The same consideration applies to the second, third, fourth, and fifth clauses of the order requiring particulars of the defense set up in the ninth subdivision of the answer. The plaintiff is entitled to know the representations made by which the defendant was induced to deliver the transfer to Belden. As to the sixth and seventh clauses of the order, we do not think that they relate to a proper subject or subjects of which particulars should be ordered. So far as proper, they are included within the particulars to be furnished under the prior provisions of the order.
We think, therefore, that the order appealed from should be modified by striking out the sixth and seventh clauses thereof, and that, as modified, the order should be affirmed, with $10 costs and disbursements of the appeal to abide the event of the action.